Citation Nr: 0932839	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-29 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
disabilities, and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from February 
1956 to September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Commonwealth to Puerto Rico.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 1987, the RO denied service connection for low 
back pain.  The RO informed the Veteran in May 1987.  He did 
not appeal.  

2.  Evidence received since the January 1987 denial on the 
issue of entitlement to service connection for low back pain 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1987 RO decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a low back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

As to the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a low back disorder, there is no prejudice to 
the Veteran in deciding the claim regarding whether new and 
material evidence has been received to reopen the claim below 
at this time.  VA has satisfied its duty to notify and assist 
to the extent necessary to allow for a reopening of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

New and material evidence is necessary to reopen a claim for 
the same benefit asserted under a different theory.  Robinson 
v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 
20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 
470 (2004).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  

In January 1987, the RO denied service connection for low 
back pain, and so informed the Veteran in May 1987.  He did 
not appeal.  The January 1987 decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); § 20.1103 (2008).  

The evidence of record at the time of the January 1987 RO 
determination consisted of the Veteran's service treatment 
records and a November 1986 VA examination report.  The 
service treatment records showed no complaints, findings, or 
treatment for a back disorder and the VA examination showed 
no low back disorder.  The RO denied the claim for service 
connection in January 1987 and the notice letter sent in May 
1987 told the Veteran that the claim was denied since the 
evidence did not show treatment for a claimed low back 
disorder.  

Evidence added to the record since the January 1987 decision 
denying service connection for low back pain consists of VA 
outpatient treatment records dated from 1987 to 2006 and a 
February 2007 VA examination report.  The VA records as well 
as the VA examination report are new since they were not of 
record at the time of the previous denial.  They are also 
material since they reflect a diagnosis of a low back 
disorder.  (See, outpatient treatment record of September 
2004 and November 2006 diagnosing degenerative joint disease, 
and VA examination of February 2007 diagnosing degenerative 
joint disease and multilevel discogenic disease of the lumbar 
spine).   The evidence by itself or when considered with 
previous evidence of record, does relate to an unestablished 
fact necessary to substantiate the claim, that is, a current 
diagnosis.  It thus raises a reasonable possibility of 
substantiating the claim.  

Accordingly, the Board finds that the evidence received 
subsequent to January 1987 is new and material and serves to 
reopen the Veteran's claim for service connection a low back 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back disorder, 
to include as secondary to service connected disability, and 
to this extent the claim is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Veteran contends that service connection is warranted for 
his low back disorder.  He has stated that during his first 
two years of service, he was in the infantry and used to 
carry loads of equipment on his back for miles.  He stated 
that during that time one did not go to sick call because of 
back pain.  He stated that as years went by one would have 
the problem but did not complain.  He noted that sooner or 
later this would harm one's back.  He went on to state that 
in the Army if one had pain all one would get was pills.  He 
indicated that perhaps he waited too long to complain when he 
was in the Army.  He also indicated that he believed his back 
disorder was related to his service-connected right ankle and 
foot disorder.  (See, September 2008 substantive appeal).  

While the Veteran received VCAA notice regarding secondary 
service connection in a January 2007 letter from the RO, he 
was not informed of what evidence is necessary to support his 
claim for direct service connection, which is also part of 
his claim.  As such, a remand is in order to provide the 
Veteran with a proper notice letter regarding his claim.  He 
should also be provided an additional VA examination on 
remand.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
for the issue of entitlement to direct 
service connection for a low back 
disorder.  

2.  Thereafter, schedule the Veteran for 
a VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies should be 
accomplished.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current low back disorder 
had its onset during active service or is 
related to any in-service disease, event, 
or injury, including carrying loads of 
equipment.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current low back disorder 
was either (a) caused by, or (b) 
aggravated by the service-connected right 
ankle and right fifth toe disabilities.

Complete rationale must be provided for 
all opinions and conclusions reached.

3.  Finally, readjudicate the claim.  If 
the claim remains denied, issue to the 
Veteran and his representative a 
supplemental statement of the case, as 
appropriate, and afford the appropriate 
period of time within which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


___________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


